ORDER
Petitioner raises four issues in his brief, all of which pertain to prison disciplinary actions. This Court has previously affirmed the summary dismissal of the habeas claims relating to these events, in its Order dated July 15, 2002. In that Order, this Court limited the issues in Petitioner’s brief. Specifically, the Order directed Petitioner to address whether his ability to earn good conduct credits was affected by his demotion in status and whether his claims are cognizable under § 2254.
Petitioner’s entire argument section discusses only the disciplinary reports which were summarily dismissed by the district court, which dismissal was affirmed by this Court. Therefore, Petitioner’s claims are denied and the decision of the United *388States District Court for the Southern District of Illinois is AFFIRMED.